Per Curiam.
Suit in partition involving issues similar in all material respects to those discussed and passed upon in the case of Murray v. Conlon, ante, 18 Pac. 743. The appeal is also from like orders pertaining to attorney’s fees, and from the ruling of the district court in relation to the allowance of such fees. Inasmuch as the several questions herein involved have been already reviewed in the case just referred to, it is unnecessary to repeat our views upon them. It is ordered, therefore, that upon the authority of the case of Murray v. Conlon, supra, the orders appealed from are reversed, and the cause is remanded to the district court, with directions to allow reasonable attorney’s fees, under the rule laid down in the decision last above referred to.

Reversed and Remanded.